Citation Nr: 1755619	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  95-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an earlier effective date than April 28, 2007, for a grant of a total disability rating based on individual unemployability (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to April 1976 in the U.S. Air Force.  He also served for many years in the U.S. Air National Guard, including from May to September 1989, October 1989 to March 1990, and from April 1990 to August 1991, including in the southwest Asia theater of operations during the Persian Gulf War.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for a disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine.  The Veteran disagreed with this decision in January 1995.  He perfected a timely appeal in April 1995.

In a June 1996 rating decision, the RO assigned a higher 20 percent rating effective August 17, 1993, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  In a March 1998 decision, the Board granted a higher 40 percent rating for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The Veteran, through an attorney, appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 1998 rating decision, the RO implemented the Board's March 1998 decision, assigning a 40 percent rating effective August 17, 1993, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  In March 2000, the Court vacated and remanded the Board's March 1998 decision.

In September 2000, August 2003, December 2008, and in November 2012, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2005, the Board denied the Veteran's claim for a disability rating greater than 40 percent for degenerative disc disease of the lumbosacral spine.  The Veteran, through an attorney, appealed the Board's decision to the Court.  In a May 2008 memorandum decision, the Court vacated and remanded the Board's July 2005 decision.  

In a May 2011 decision, the Board assigned a higher 60 percent rating effective April 13, 2007, for degenerative disc disease of the lumbosacral spine and granted TDIU effective April 28, 2007.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that TDIU claim cannot be considered separate and apart from increased rating claim).  The AOJ implemented this decision in a June 2011 rating decision.

The Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's May 2011 decision to the Court by filing a Joint Motion for Partial Remand (Joint Motion) seeking to vacate and remand only that part of the Board's decision which denied a claim for an earlier effective date than April 28, 2007, for a TDIU and a claim for a disability rating greater than 60 percent prior to April 13, 2007, for degenerative disc disease of the lumbosacral spine.  The Court granted the Joint Motion in a March 2012 Order.  Having reviewed the record evidence, and because it is bound by the Court's March 2012 Order granting the Joint Motion, the Board finds that the TDIU claim on appeal should be characterized as stated on the title page.

The Board observes that, although it has been several years since it adjudicated the Veteran's claim on the merits, appellate consideration was delayed following the Court's most recent remand in March 2012 when his attorney sought and received multiple extensions of time to submit additional evidence in support of this appeal.

The Board next observes that, in referring to the Veteran's increased rating claim for degenerative disc disease of the lumbosacral spine as a claim for a disability rating greater than 60 percent prior to April 13, 2007, both parties to the Joint Motion and the Court incorrectly assumed that the disability rating assigned to this service-connected disability prior to April 13, 2007, was 60 percent.  In fact, a review of the record evidence shows that the Veteran's service-connected degenerative disc disease of the lumbar spine currently is evaluated as 40 percent disabling prior to April 13, 2007.  

In August 2017, the Board granted an earlier effective date of October 2, 1995, for a grant of a TDIU, and denied an increased rating greater than 40 percent prior to April 13, 2007, for degenerative disc disease of the lumbosacral spine.  Prior to promulgating a rating decision implementing the Board's August 2017 decision granting an earlier effective date of October 2, 1995, for a  TDIU, however, the AOJ contacted the Board in November 2017 and advised that a rating decision implementing the Board's August 2017 decision on this claim could not be issued because the Veteran did not meet the scheduler criteria for a TDIU prior to 1999.  

The Board notes in this regard that it may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.904 (2017).  Having reviewed the record evidence, and although it regrets any confusion which may be created by this vacatur, the Board is persuaded by the AOJ that it erred in granting an earlier effective date of October 2, 1995, for a TDIU in the August 2017 decision.  Accordingly, and to this extent only, the Board's August 3, 2017, decision granting an earlier effective date of October 2, 1995, for a TDIU is vacated.  Id.  This issue will be adjudicated de novo below.  (The Board notes parenthetically that the denial of an increased rating greater than 40 percent prior to April 13, 2007, for degenerative disc disease of the lumbosacral spine in its August 2017 decision is not affected by this vacatur.)  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, the criteria for referral to the Director, Compensation Service for consideration of entitlement to a TDIU between October 2, 1995, and December 1, 1999, on an extraschedular basis have been met.  See 38 C.F.R. § 4.16(b).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Director, Compensation Service.


FINDINGS OF FACT

1.  VA examination on October 2, 1995, indicated that the Veteran had stopped working as a pilot and was having difficulties doing any work which required physical exertion as a result of his service-connected degenerative disc disease of the lumbosacral spine.

2.  Service connection currently is in effect for degenerative disc disease of the lumbosacral spine, evaluated as 40 percent disabling effective August 17, 1993, 60 percent disabling effective April 13, 2007, 100 percent effective March 4, 2009, and as 60 percent disabling effective July 1, 2009, hiatal hernia with gastroesophageal reflux, evaluated as 10 percent disabling effective August 24, 1991, 30 percent disabling effective May 21, 1999, 100 percent disabling effective September 20, 1999, and as 30 percent disabling effective December 1, 1999, and for a splenectomy, evaluated as 20 percent disabling effective September 20, 1999; the Veteran's combined disability evaluation for compensation is 10 percent effective August 24, 1991, 50 percent effective August 17, 1993, 60 percent effective May 21, 1999, 100 percent effective September 20, 1999, 70 percent effective December 1, 1999, 80 percent effective April 13, 2007, 100 percent effective March 4, 2009, and 80 percent effective July 1, 2009.

3.  On a VA Form 21-8940, "Veteran's Application For Increased Compensation Based on Unemployability," the Veteran stated that he last worked full time and became too disabled to work on November 20, 1995, as a result of his service-connected disabilities; this form was signed by the Veteran, dated on February 18, 2001, and received by VA on December 5, 2001.

4.  The record evidence shows that the Veteran met the scheduler criteria for a TDIU effective December 1, 1999; this is the earliest date for which TDIU can be awarded on a scheduler basis.

5.  There is plausible evidence dated between October 1, 1995, and December 1, 1999, that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disabilities during this time period; thus, the Veteran's claim for a TDIU is eligible for extraschedular consideration between October 2, 1995, when physical examination showed that he could no longer work as a pilot, and December 1, 1999, when he first met the scheduler criteria for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of December 1, 1999, for a grant of a TDIU have been met.  38 U.S.C. §§ 1155, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2), 4.1, 4.7, 4.16(a) (2017).

2.  The criteria for referral to the Director, Compensation Service, for consideration of entitlement to a TDIU between October 2, 1995, and December 1, 1999, on an extraschedular basis have been met.  38 U.S.C. §§ 1155, 5110 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an earlier effective date than April 28, 2007, for a grant of a TDIU.  He specifically contends that October 2, 1995, is the appropriate effective date for a TDIU because he was forced to stop working as a pilot in approximately November 1995 as a result of symptomatology attributable to his service-connected degenerative disc disease of the lumbosacral spine.


Factual Background and Analysis

The Board finds that the evidence supports assigning an earlier effective date of December 1, 1999, for a grant of a TDIU.  As noted above, the Veteran contends that he has been unemployable solely as a result of his service-connected disabilities since he stopped working in approximately November 1995.  The Board notes initially that, although there is plausible evidence which suggests that the Veteran has been unemployable since approximately November 1995, he did not meet the scheduler criteria for a TDIU until December 1, 1999.  See 38 C.F.R. §§ 3.400(o)(2), 4.16(a) (2017).  The Board generally is precluded from assigning a TDIU rating on an extraschedular basis in the first instance and instead must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  With respect to the appropriate effective date for a grant of a TDIU, the Board observes here that the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase generally will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In other words, although it is reasonable to infer from a review of the record evidence that the Veteran may have been unemployable prior to December 1, 1999, the Board is constrained to assign an effective date of December 1, 1999, for a TDIU because that is the first date that he met the scheduler criteria (i.e., the date that entitlement to a TDIU arose).  Id.; see also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The record evidence also supports the assignment of an earlier effective date of December 1, 1999 for a grant of a TDIU.  For example, VA examination on October 2, 1995, showed that the Veteran was unemployable solely as a result of his service-connected degenerative disc disease of the lumbosacral spine.  The Veteran reported for the first time at this examination that he had been forced to stop working his prior employment as a pilot "because of his back problems and is having some difficulties in continuing with work that requires significant physical exertion."  The VA examiner concluded that the Veteran's low back pain was both "severe" and "moderately" disabling to him.  This examiner also concluded, "It would be advisable for him to pursue occupations that require little if any physical exertion in the future."

On VA outpatient treatment in May 1998, the Veteran complained of chronic back pain since 1987 when he was involved in "a crash in a flying simulator."  He described his back pain as constant and dull.  His back pain also left him unable to lift anything over 40 pounds or he experienced a sharp pain "that is so severe he collapses."  Following these episodes of sharp pain, the Veteran reported that it took him 4-5 days "to get back on [his] feet."  These episodes occurred approximately every 5 weeks and it hurt to breath during each episode.  Resting was his only relief but it was not immediate.  Physical examination showed tenderness around the L4 level, increased pain while lying flat on back extension, negative straight leg raising, 5/5 motor strength, and relief from pain with knee bending.  Neurological examination showed focal low back pain to the left of midline at L5 level, no sacral notch tenderness, and intact sensation.  X-rays showed a pars defect at L5/S1.  The assessment included chronic low back pain and a pars defect at L4/5.  The Veteran was advised to return in 2 weeks for pre-operative preparation for surgery.  The plan was for posterior stabilization of L4-S1 at a later date when the Veteran could schedule the recommended surgery.

The Board notes that, in a rating decision dated on May 17, 2000, and issued to the Veteran and his attorney on May 19, 2000, the AOJ assigned a 30 percent rating effective May 21, 1999, a 100 percent rating effective September 20, 1999, based on the need for convalescence, and a 30 percent rating effective December 1, 1999, to his service-connected hiatal hernia with gastroesophageal reflux.  See also 38 C.F.R. § 4.30 (2017) (discussing total disability ratings based on the need for convalescence).  The AOJ also granted service connection for splenectomy, assigning a 20 percent rating effective September 20, 1999.  Following this rating decision, the Veteran's combined disability evaluation for compensation was 70 percent effective December 1, 1999; thus, the Veteran first met the scheduler criteria for a TDIU effective December 1, 1999.  See 38 C.F.R. § 4.16(a) (2017).

The Veteran reported on his formal TDIU claim (VA Form 21-8940) received by VA on December 5, 2001, that he only became too disabled to work and stopped working on November 20, 1995.  He reported working at least part-time between active service, including multiple periods of service as a pilot in the Air National Guard, and this date.  This persuasively suggests that the Veteran did not consider his service-connected degenerative disc disease of the lumbosacral spine as precluding his employability at least prior to November 20, 1995, when he reported that he stopped working altogether.  A VA Form 21-4192, "Request For Employment Information In Claim For Disability Benefits," included with the Veteran's December 2001 VA Form 21-8940 indicates that his last employer employed him to do light carpentry work until "his back got so bad he could not do the work anymore."  The Veteran's employer stated that he last had worked on November 20, 1995.

The Veteran contends that he is entitled to an earlier effective date than April 28, 2007, for a grant of a TDIU.  The Board agrees, finding that the earliest date that the Veteran met the scheduler criteria for a TDIU was December 1, 1999.  Id.  As noted above, although there is plausible evidence of employability dated as early as October 2, 1995, it also is undisputed that the Veteran did not meet the scheduler criteria for a TDIU until December 1, 1999, when his combined evaluation for compensation was 70 percent.  See 38 C.F.R. § 4.16(a) (2017).  The Board recognizes that the Veteran was in receipt of a 100 percent scheduler rating under 38 C.F.R. § 4.30 from September 20, 1999, to December 1, 1999; any consideration of an earlier effective date for a TDIU during this short timeframe is moot because the Veteran was in receipt of the higher benefit (a 100 percent scheduler rating under 38 C.F.R. § 4.30) during that time.  The Board again notes that it is precluded from assigning a TDIU on an extraschedular basis in the first instance.  See also Bowling, 15 Vet. App. at 1.  The Board acknowledges that Chief Judge Kasold recently suggested in a concurring opinion in the Court's decision in Wages v. McDonald, 27 Vet. App. 233 (2015), that Bowling was wrongly decided and the Board has (or should have) the authority to award an extraschedular TDIU in the first instance.  See Wages, 27 Vet. App. at 239.  Nevertheless, the current law and regulations governing earlier effective dates is clear.  The effective date for a grant of disability compensation (such as a TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As noted, although there is plausible evidence dated on October 2, 1995, that the Veteran was unemployable as a result of his service-connected disabilities, and although such evidence reasonably could be interpreted as an informal TDIU claim, it is undisputed that the Veteran did not meet the scheduler criteria for a  TDIU until December 1, 1999.  Accordingly, because December 1, 1999, is the first date that the Veteran met the scheduler criteria for a TDIU, the Board finds that an effective date of December 1, 1999, for a TDIU is warranted.  

Extraschedular Entitlement to a TDIU prior to December 1, 1999

The Board next finds that the criteria for referral to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis between October 2, 1995, and December 1, 1999, have been met.  See 38 C.F.R. § 4.16(b) (2017).  As noted elsewhere, the Veteran contends that he has been unemployable solely as a result of his service-connected disabilities since he stopped working in approximately November 1995.  As also noted elsewhere, the Board is precluded from assigning a TDIU on an extraschedular basis in the first instance.  Nevertheless, the record evidence supports the Veteran's assertions that he is entitled to referral to the Director, Compensation Service, for extraschedular consideration for a TDIU between October 2, 1995, and December 1, 1999.  Id.

The Board notes initially that the record evidence does not support finding that the Veteran is entitled to extraschedular consideration for a TDIU prior to October 2, 1995.  The evidence does not suggest that, prior to this date, he was precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected disabilities.  For example, the Veteran was hospitalized for several days in August 1993 at a VA Medical Center for complaints of acute severe low back pain.  On admission, the Veteran denied any significant medical history other than a lumbar spine injury in 1986.  He took pain medication chronically for this injury but had not sought any medical treatment for it.  Following a brief hospital stay where his acute low back pain was treated with medication and physical therapy, the Veteran was discharged home "since he was capable of performing his personal care and was ambulating with minor pain presently."

VA spine examination in October 1993 noted only that the Veteran reported that his low back pain was aggravated by bending and lifting "particularly from an awkward position" or exacerbated by prolonged sitting, standing, or walking.

On VA spine examination on September 28, 1995, the Veteran reported that he initially injured his low back during a flight simulator exercise while on active service.  "Basically he has continued to have problem[s] since that time."  He was very careful with any lifting or bending.  Sitting caused increased pain.  The Veteran also reported occasional shooting pain in the back and down both legs to the knees.

The record evidence does not support finding that the Veteran is entitled to referral to the Director, Compensation Service, for extraschedular consideration for a TDIU prior to October 2, 1995.  Although he was hospitalized for treatment of an acute episode of severe low back pain in August 1993, he was discharged home when he was able to perform his own personal care (or activities of daily living) and experienced only "minor pain" while walking.  And, although the Veteran reported being very careful with lifting and bending and reported problems with pain while sitting and occasional shooting pain in his back and legs at his VA examination in September 1995, the VA examiner did not find that he was precluded from employment solely as a result of his service-connected degenerative disc disease of the lumbosacral spine.  As noted elsewhere, the Veteran reported on his formal TDIU claim (VA Form 21-8940) in December 2001 only that he had been unemployable solely as a result of his service-connected disabilities since approximately November 1995.  This persuasively suggests that the Veteran did not consider himself unemployable solely as a result of his service-connected disabilities prior to this date.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to referral to the Director, Compensation Service, for extraschedular consideration for a TDIU prior to October 2, 1995.  Thus, the Board finds that the criteria for referral to the Director, Compensation Service, for extraschedular consideration for a TDIU prior to October 2, 1995, have not been met.  

In contrast, the Board finds that the record evidence supports referral to the Director, Compensation Service, for extraschedular consideration for a TDIU between October 2, 1995, and December 1, 1999.  See 38 C.F.R. § 4.16(b) (2017).  VA examination on October 2, 1995, demonstrated that the Veteran was unemployable solely as a result of his service-connected degenerative disc disease of the lumbosacral spine.  The Veteran reported for the first time at this examination that he had been forced to stop working his prior employment as a pilot "because of his back problems and is having some difficulties in continuing with work that requires significant physical exertion."  The VA examiner concluded that the Veteran's low back pain was both "severe" and "moderately" disabling to him.  This examiner also concluded, "It would be advisable for him to pursue occupations that require little if any physical exertion in the future."  These findings are consistent with what the Veteran reported concerning his unemployability on his formal TDIU claim (VA Form 21-8940) which VA received in December 2001.

The evidence dated since October 2, 1995, provides plausible evidence that the Veteran was precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected degenerative disc disease of the lumbosacral spine beginning on that date.  It is undisputed that the Veteran was employed for many years as a pilot with the Air National Guard.  Given the Veteran's employment history, the Board finds it reasonable to infer that it would be highly unlikely that he could continue working as a pilot given the physical examination findings in October 1995 and the VA examiner's conclusion at that examination that he could be employed in jobs requiring "little if any physical exertion in the future."  See Bastien, 599 F.3d at 1306.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for referral to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis between October 2, 1995, and December 1, 1999, have been met.  


ORDER

Entitlement to an effective date of December 1, 1999, for a TDIU is granted.

Referral to the Director, Compensation Service, is warranted for consideration of entitlement to a TDIU on an extraschedular basis between October 2, 1995, and December 1, 1999.

REMAND

The Board has found that referral to the Director, Compensation Service, is warranted for consideration of extraschedular entitlement to a TDIU between October 2, 1995, and December 1, 1999.  Thus, on remand, this claim should be submitted to the Director, Compensation Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision should be included in the claims file.

As noted above, the Veteran has contended that he is unemployable by reason of his service-connected degenerative disc disease of the lumbosacral spine.  He also has contended that this disability interfered with his prior employment as a pilot for the Air National Guard before he was forced to quit working in approximately November 1995 and essentially prevented him from finding subsequent employment as a pilot.  As also noted above, service connection is in effect for degenerative disc disease of the lumbosacral spine, evaluated as 60 percent disabling effective July 1, 2009, hiatal hernia with gastroesophageal reflux, evaluated as 30 percent disabling effective December 1, 1999, and for a splenectomy, evaluated as 20 percent disabling effective September 20, 1999; the Veteran's combined disability evaluation for compensation is 80 percent effective July 1, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to a TDIU on an extraschedular basis between October 2, 1995, and December 1, 1999, to the Director, Compensation Service.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision must be included in the claims file. 

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


